                    Case: 3:19-mj-00096-slc Document #: 1 Filed: 09/12/19 Page 1 of 5
                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF WlSCONSIN


           UNITED STATES OF AMERICA
                         V.
                                                                     Case No. /     CJ-(Y)J-ct {Q       - 5 / C.,
           JEREMY SCHENCK,
           aka Emily,
                                       Defendant.


           COMPLAINT FOR VIOLATION OF TITLE 18, UNITED STATES CODE, SECTIO                          2252(a)(2)


           BEFORE United States Magisb:ate Judge                     United States District Court
           Peter Oppeneer                                            120 North Henry Street
                                                                     Madison, Wisconsin 53703

                   The undersigned complainant being duly sworn states:

                   On or about November 6, 2018, in the Western District of Wisconsin and

           elsewhere, the defendant,

                                        JEREMY SCHENCK, aka Emily,

           knowingly distributed a visual depiction using any means or facility of interstate and

           foreign commerce, and the production of such visual depiction involved the use of a

           minor engaging in sexually explicit conduct, and the depiction was of such conduct.

           Specifically, SCHENCK used Kik messenger to send an image beginning with 3fdb8acf,

           depicting a minor engaged in sexually explicit conduct, to a person in North Dakota.

       a
    CJ -
               J

              ·· (In violation of Title 18, United States   c:;r_     io

u
r                                                            ~P~a.c.
                                                                 ul~B~a~um=~an-=-,~D~e~e~c~v
                                                                                           ~e~ >.::=~
(
                                                             Madison Police Department

                   Sworn to before me this 12th day of September 2019.

                                                            t3-f-.Pt.-0~
                                                             PETER OPPENE~R
                                                             United States Magisb:ate Judge
          Case: 3:19-mj-00096-slc Document #: 1 Filed: 09/12/19 Page 2 of 5



                                          AFFIDAVIT
STATE OF WISCONSIN             )
                               ) ss.
DANE COUNTY                    )

     I, Paul N. Bauman, having been duly sworn, depose and state as follows:

     1.        I am a Detective with the City of Madison Police Department (MPD). I

have been a sworn law enforcement officer since May of 2005 and have been a Detective

with MPD since January, 2011. I am currently assigned to the Special Victim's Unit

(SVU). I have investigated numerous serious crimes, including sexual assaults, and

have participated in physical surveillance, debriefing of sources, and executing search

and arrest warrants.

     2.        The information contained in this affidavit is based primarily on

information I learned during the course of my investigation into alleged criminal

behavior of the defendant, Jeremy D. Schenck. Jeremy Schenck is a transgender male

who identifies as female who has utilized the first names "Paige" and "Emily." I have

also reviewed reports about the incident prepared by other law enforcement officers

with the City of Madison Police Department and Williston Police Department,

Williston, North Dakota. As the reports were prepared by other law enforcement

officers during the course of their official duties, I believe them to be reliable.

     3.        On January 17, 2019, I spoke with CD,1 the former live-in partner of the

defendant, Jeremy Schenck. CD told your affiant that she had received an email on



1Initials are used throughout this affidavit to protect the identities of the victims and uncharged
witnesses.
          Case: 3:19-mj-00096-slc Document #: 1 Filed: 09/12/19 Page 3 of 5



Janu ary 16, 2019, from an on-line acquaintance, KS, that KS h ad received nude images

of two minor relatives of Schenck, from Schenck via an electronic m essaging m obile

app. KS resides in Williston, North Dakota.

     4.       On January 23, 2019, Williston, North Dakota Police Detective.Alexius

Enget interviewed KS who admitted to Det. Enget that she received images of the nude

vagina of Jeremy Schenck's minor relatives. KS told Det. Enget that Jeremy Schenck

sent the nude images via the chat feature on Snapchat, and that Schenck resides in

Wisconsin.

     5.       On February 20, 2019, a search warrant was executed at Schenck's

residence at 3164 Muir Field Rd., Apt. 306, Madison, Wisconsin. During the search of

said residence, several electronic items were collected, including but not limited to an

Apple iPhone 8 and Seagate 1TB computer hard drive. Department of Criminal

Investigations (DCI) Digital Forensic Examiner Kimberly Bizub assisted w ith a forens_ic

preview and later, a full forensic digital examination of the electronics seized during the

search warrant. During the preview and full forensic examination of the above-

referenced electronics, four images were found that m eet the Wisconsin statutory

definiti on of child pornography.

     6.       DCI Digital Forensic Examiner Bizub provided me with a DVD copy of

the forensic examination results w hich included a chat history between the defendant,

Jeremy Schenck and KS. The chat history is from KlK Messenger, a free instant

messaging mobile app. The chat history includes the account user name for KS and

account user name "emilyharper03" for Jerem y Schenck. The chat history was located


                                              2
           Case: 3:19-mj-00096-slc Document #: 1 Filed: 09/12/19 Page 4 of 5



during the forensic examination of Schenck's Apple iPhone 8 Plus.

     7.         The Extraction Report/Chat History provided by DCI Digital Forensic

Examiner Bizub includes the date and time of each message that was sent and/ or

received, along with any attachments (i.e. Images) to the message(s). The following

chat/ message exchange between KS and Schenck occurred on November 6 and 7, 2018:

          Schenck:      I've got a pussy pie for you (smirking emoji face)

          KS:   Oh

          Schenck:      (name of minor) 2 (smirking emoji face)

          KS:   M

          Schenck:      Image (File name: 3fdb8ad-64b4-4b90-b045-fe429ee32e67)

          KS:   smirking emoji face

          Schenck:      I came on her pussy

     8.         The image under file name "3fdb8ad-64b4-4b90-b045-fe429ee32e67" is a

color image that shows an extreme close up view of a nude, toddler's vagina. The

image displays the female toddler's legs spread open exposing the nude vagina and

partial buttocks.

     9.         Title 18, United States Code, Section 2252(a) prohibits the possession,

receipt, and distribution of visual depictions that involve the use of a minor engaging in

sexually explicit conduct. Under Title 18, United States Code, Section 2256(2)(A)(v),

"sexually explicit conduct" includes "lascivious exhibition of the genitals or pubic area




2 Schenck   used juvenile's first name in the chat message.


                                                  3
        Case: 3:19-mj-00096-slc Document #: 1 Filed: 09/12/19 Page 5 of 5



of any person."

      Dated this 12th day of S e p t e m b e r ~ _ )


                                         Paul N. Bauman, Detective
                                         City of Madison Police Department


Sworn to before me this/ ~ay of September 2019.


TI
STEP! IEN L. CROC:KI!R           .
                                     L



United States Magistrate Judge
?er.!"rz. oppe 11.JEt~




                                           4
